United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Saint Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1354
Issued: December 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 22, 2014 appellant timely appealed a January 23, 2014 nonmerit decision and a
December 31, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
May 22, 2013; and (2) whether OWCP properly denied further merit review pursuant to 5 U.S.C.
§ 8128(a).

1
2

5 U.S.C. §§ 8101-8193.

The record on appeal contains evidence received after OWCP issued its January 23, 2014 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 25, 2013 appellant, then a 50-year-old city carrier, filed a claim (Form CA-1) for
a work-related injury that reportedly occurred on May 22, 2013. She claimed to have fallen on
concrete porch steps injuring her left hand and right arm and elbow. The employing
establishment was reportedly unaware of the May 22, 2013 incident until two months later when
she filed her Form CA-1.
Dr. Richard C. Lehman, a Board-certified orthopedic surgeon, examined appellant on
July 25, 2013 for complaints of right elbow pain and bilateral shoulder pain. He noted that she
was injured on May 22, 2013 when she fell on her route landing directly on her right elbow.
Appellant reported consistent pain since the May 22, 2013 fall. Dr. Lehman believed she
fractured her elbow. He recommended an x-ray and reevaluation of the elbow. In an
August 6, 2013 attending physician’s report (Form CA-20), Dr. Lehman reiterated his
provisional diagnosis of acute or sub-acute right elbow fracture.
Dr. Lehman examined appellant again on August 13, 2013. Appellant’s complaints
pertained to her right elbow and right shoulder. Dr. Lehman identified December 15, 2012 as the
date of injury. With respect to appellant’s elbow, he recommended a magnetic resonance
imaging (MRI) scan. Dr. Lehman noted that appellant still had some weakness and continued to
have significant right elbow pain. On physical examination, he indicated that the right elbow
was extremely painful, with tenderness over the medial and lateral epicondyle insertions.
Dr. Lehman also noted the absence of varus and valgus laxity. He released appellant to resume
full duty.
A September 7, 2013 right elbow MRI scan revealed tendinopathy with partial tears at
the humeral attachments of both the common flexor tendon wad and common extensor tendon
wad. There was no evidence of a fracture.3
On October 1, 2013 Dr. Lehman reexamined appellant. His report noted a prior injury
and referenced OWCP claim file number xxxxxx104; her bilateral shoulder and wrist
occupational disease claim.4 Dr. Lehman indicated that he saw appellant on October 1, 2013 for
complaints referable to the medial and lateral aspects of her elbow. He stated that her “left”
elbow continued to be symptomatic. On physical examination, Dr. Lehman reported ongoing
tenderness and pain referable to appellant’s medial elbow. He also reported continued weakness
and discomfort with lifting, pressing and pulling. Dr. Lehman reviewed an unidentified MRI
scan, which reportedly showed a tear of the medial epicondyle, a flexor pronator mass, and a
tendon tear on the lateral epicondylar insertion site at appellant’s extensor mass. He described
the MRI scan findings as “problematic” and indicated that they were a “direct result of her job
activities.” Dr. Lehman recommended surgery to repair appellant’s extensor and flexor tendons
on the medial and lateral aspects of her elbow.
3

Dr. Paul W. Frohnert, a Board-certified diagnostic radiologist, reviewed the September 7, 2013 right elbow MRI
scan.
4

The record in claim file number xxxxxx104 has not been associated with the current claim, and thus, it is
unavailable for review by the Board.

2

On November 22, 2013 OWCP advised appellant that the information received thus far
was insufficient to support her claim. It requested additional factual information regarding the
alleged May 22, 2013 fall. Additionally, appellant was advised to submit additional medical
evidence explaining how the reported partial tears of the flexor and extensor tendons were
caused or aggravated by the work injury. OWCP specifically noted that Dr. Lehman needed to
explain how the blunt trauma from a fall caused appellant’s tendon tears and elbow
tendinopathy. Appellant’s physician was also asked to explain whether there was any
relationship between the current right elbow complaints and appellant’s prior right arm and
shoulder injuries under claim file numbers xxxxxx104 and xxxxxx481.5
Appellant provided a December 9, 2013 statement, but did not submit any additional
medical evidence.
In a December 31, 2013 decision, OWCP denied appellant’s claim because she failed to
establish a causal relationship between her diagnosed right elbow condition and the accepted
May 22, 2013 employment incident.
On January 6, 2014 appellant requested reconsideration utilizing the appeal request form
that accompanied OWCP’s December 31, 2013 decision. However, she did not submit any new
evidence or present any argument.
By decision dated January 23, 2014, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a

5

This latter claim was for a March 31, 2011 traumatic injury. The record in claim file number xxxxxx481 is
similarly unavailable for review by the Board.
6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

3

personal injury.8 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.9
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to establish that her claimed right elbow condition is
causally related to the fall she sustained while in the performance of duty on May 22, 2013.
Dr. Lehman initially thought she may have fractured her elbow as a result of the May 22, 2013
work-related fall. He recommended additional diagnostic studies. A September 7, 2013 MRI
scan revealed right elbow tendinopathy with partial tears at the humeral attachments of both the
common flexor tendon wad and common extensor tendon wad, but there was no evidence of a
fracture, contrary to what Dr. Lehman initially suspected.
In his latest report dated October 1, 2013, Dr. Lehman referenced a December 15, 2010
injury under claim file number xxxxxx104. He did not specifically mention appellant’s
May 22, 2013 work-related fall. Moreover, Dr. Lehman’s narrative report referenced her “left”
elbow rather than her right, which is the subject of the current claim.
Dr. Lehman’s various reports do not address how appellant’s May 22, 2013 work-related
fall either caused or contributed to the diagnosed right elbow tendinopathy and partial tears of
the common flexor and extensor tendons. OWCP properly advised appellant of the deficiencies
in the medical evidence she previously submitted, and provided her an opportunity to supplement
the record. However, appellant did not comply with its November 22, 2013 request for
additional information. Accordingly, the Board finds that the medical evidence of record does
not demonstrate a causal relationship between the diagnosed right elbow conditions and the
May 22, 2013 accepted employment incident. For this reason, OWCP properly denied
appellant’s traumatic injury claim.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.10 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.11 One such limitation is that the application for
8

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
11

20 C.F.R. § 10.607.

4

reconsideration must be sent within one year of the date of the merit decision for which review is
sought.12
A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.13 When a timely application for reconsideration does not meet at least
one of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.14
ANALYSIS -- ISSUE 2
Appellant’s January 6, 2014 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. She also did not advance a
relevant legal argument not previously considered by OWCP. The issue on reconsideration was
whether there was a specific medical diagnosis attributable to the May 22, 2013 employment
incident. On reconsideration, appellant merely submitted the appeal request form and did not
elaborate on the relevant issue. Therefore, she is not entitled to a review of the merits based on
the first and second requirements under section 10.606(b)(2).15
Appellant also failed to submit any “relevant and pertinent new evidence” with her
January 6, 2014 request for reconsideration. As noted, her request did not include any additional
medical evidence. Because she did not provide any new evidence, appellant is not entitled to a
review of the merits based on the third requirement under section 10.606(b)(2).16 Accordingly,
OWCP properly declined to reopen her case under 5 U.S.C. § 8128(a).
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty on
May 22, 2013. The Board further finds that OWCP properly denied her January 6, 2014 request
for reconsideration.

12

Id. at § 10.607(a).

13

Id. at § 10.606(b)(2).

14

Id. at §§ 10.607(b), 10.608(b).

15

Id. at § 10.606(b)(2)(1) and (2).

16

Id. at § 10.606(b)(2)(3).

5

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2014 and December 31, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

